In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-13-00122-CV




IN THE MATTER OF THE MARRIAGE OF WILLIAM RICHARD JOHNSON, III
    AND RUTH ELIZABETH JOHNSON AND IN THE INTEREST OF J.K.J.,
                  C.D.W.J., IV AND F.J., CHILDREN




                On Appeal from the County Court at Law
                        Lamar County, Texas
                        Trial Court No. 81576




              Before Morriss, C.J., Carter and Moseley, JJ.
             Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Ruth Elizabeth Johnson filed a notice of appeal from her divorce from William Richard

Johnson, III, on November 8, 2013. Despite our communications with counsel, no docketing

statement has been filed, and the filing fee has not been paid. There is also no claim of

indigence, and we have received a copy of an email from the district clerk indicating that the

party has decided not to pursue the appeal. On December 27, we sent Johnson a letter warning

that the appeal would be subject to dismissal unless an effort was made to prosecute the appeal

by paying the required fees and filing a docketing statement. Any response was due on or before

January 6, 2014. We have received nothing.

       We dismiss the appeal for want of prosecution.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:      January 22, 2014
Date Decided:        January 23, 2014




                                                2